IN THE COURT OF APPEALS OF MARYLAND


  No. 106, September Term, 2013

    IN THE MATTER OF CAROL JANE
    GRAY, ET AL.




  No. 107, September Term, 2013

     CAROL JANE GRAY, ET AL.

              v.

    HOWARD COUNTY BOARD OF
    ELECTIONS, ET AL.


    Barbera, C.J.,
    Harrell
    Battaglia
    Greene
    Adkins
    McDonald
    Watts,

                     JJ.




          PER CURIAM ORDER




     Filed: April 8, 2014
IN THE MATTER OF CAROL JANE                   *       In the
GRAY, et al.
                                              *       Court of Appeals

                                              *       of Maryland

                                              *       No. 106

                                              *
                                         September Term, 2013
                                         CC #13-C-13-097213
                        ********************
CAROL JANE GRAY, et al.            *     In the

v.                                            *       Court of Appeals

                                              *       of Maryland
HOWARD COUNTY BOARD OF
ELECTIONS, et al.                             *        No. 107

                                              *        September Term, 2013
                                                       CC #13-C-13-097230

                                      ORDER

       Having considered the pleadings and papers filed to date in the above cases, it is this 8th day

of April, 2014,

       ORDERED, by the Court of Appeals of Maryland, that each case above be, and the same is

hereby, dismissed, pursuant to Md. Rule 8-602(a)(1), it appearing that the Court lacks appellate

jurisdiction because the Circuit Court has not entered final judgment and no appealable interlocutory

judgment or collateral order has been rendered; and it is further

       ORDERED, that each party shall bear its own costs and counsel fees relating to the

Court’s consideration of the papers and pleadings filed with the Court; and, it is further

       ORDERED, that the cases be remanded to the Circuit Court for Howard County for

further proceedings.

                                                      ___/s/ Mary Ellen Barbera_____
                                                              Chief Judge